                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 AUSTIN DIVISION

TEXAS LEAGUE OF UNITED LATIN                     §
AMERICAN CITIZENS, NATIONAL                      §
LEAGUE OF UNITED LATIN                           §
AMERICAN CITIZENS, LEAGUE OF                     §
WOMEN VOTERS OF TEXAS, RALPH                     §
EDELBACH, and BARBARA MASON                      §
    Plaintiffs,                                  §
                                                 §
                                                 §
v.                                               §
                                                     CIVIL ACTION NO.
                                                 §
                                                 §
                                                     1:20-cv-1006-RP
GREG ABBOTT, in his official capacity as         §
Governor of Texas, RUTH HUGHS, in her            §
official capacity as Texas Secretary of State,   §
DANA DEBEAUVOIR, in his official capa-           §
city as Travis County Clerk, CHRIS               §
HOLLINS, in his official capacity as Harris      §
County Clerk, JOHN W. OLDHAM, in his             §
official capacity as Fort Bend County            §
Elections Administrator, LISA RENEE              §
WISE, in her official capacity as El Paso        §
County Elections Administrator                   §
        Defendants.                              §
                                                 §


       NOTICE OF APPEARANCE OF CO-COUNSEL ANDREW M. WILLIAMS

TO THE HONORABLE ROBERT PITTMAN:

       Defendant Dana DeBeauvoir, (“Defendant DeBeauvoir”) hereby notifies the Court that

Assistant Travis County Attorney Andrew M. Williams appears in this case as co-counsel on her

behalf. Mr. Williams is admitted to practice in the United States District Court for the Western

District of Texas and is a member in good standing of the State Bar of Texas. Mr. Williams may

be contacted at the mailing address, telephone number, and email address listed below.
        Defendant DeBeauvoir respectfully requests that the Court enter Mr. Williams’

appearance herein and serve him with all filings in this case via its CM/ECF system. Defendant

DeBeauvoir further requests that the parties and the Court include Mr. Williams in all future

correspondence in this matter.




                                           Respectfully submitted,

                                           DAVID A. ESCAMILLA
                                           County Attorney, Travis County
                                           P. O. Box 1748
                                           Austin, Texas 78767
                                           Telephone:     (512) 854-9513
                                           Facsimile:     (512) 854-9316

                                    By:    /s/ Andrew M. Williams
                                           SHERINE E. THOMAS
                                           State Bar No. 00794734
                                           sherine.thomas@traviscountytx.gov
                                           LESLIE W. DIPPEL
                                           State Bar No. 00796472
                                           leslie.dippel@traviscountytx.gov
                                           SHARON TALLEY
                                           State Bar No. 19627575
                                           sharon.talley@traviscountytx.gov
                                           CYNTHIA W. VEIDT
                                           State Bar No. 24028092
                                           cynthia.veidt@traviscountytx.gov
                                           ANDREW W. WILLIAMS
                                           State Bar No. 24068345
                                           drew.williams@traviscountytx.gov

                                           ATTORNEYS FOR DEFENDANT
                                           TRAVIS COUNTY CLERK,
                                           DANA DEBEAUVOIR




895717
Page 2 of 4
                                 CERTIFICATE OF SERVICE

        I hereby certify that on the 8th day of October, 2020, I electronically submitted the

foregoing with the Clerk of Court for filing using the CM/ECF system, which will send

notification of such filing to the following:

Chad W. Dunn                                    Luis Roberto Vera, Jr.
chad@brazilanddunn.com                          lrvlaw@sbcglobal.net
K. Scott Brazil                                 Law Offices of Luis Roberto Vera &
scott@brazilanddunn.com                         Associates, P.C.
Brazil & Dunn, LLP                              111 Soledad, Suite 1325
4407 Bee Caves Road, Suite 111                  San Antonio, TX 78205-2260
Austin, Texas 78746                             Attorney for Plaintiffs
Attorneys for Plaintiffs

Molly Danahy                                    Caleb Jackson
mdanahy@campaignlegalcenter.org                 Danielle M. Lang
Mark P. Gaber                                   dlang@campaignlegalcenter.org
mark.gaber@gmail.com                            Ravi Doshi
Campaign Legal Center                           Campaign Legal Center
14th St. Nw, Ste. 400                           1101 14thst. Nw, Ste. 400
Washington, DC 20005                            Washington, DC
Attorneys for Plaintiffs                        Attorneys for Plaintiffs

Susan L. Hays                              Justin C. Pfeiffer
hayslaw@me.com                             justin.pfeiffer@fortbendcountytx.gov
Law Office of Susan Hays, P.C.             Fort Bend County Attorney's Office
P.O. Box 41647                             401 Jackson Street, Third Floor
Austin, TX 78704                           Richmond, TX 77469
Attorney for Defendant Harris County Clerk Attorney for Defendant Fort Bend County
Chris Hollins                              Elections Administrator John Oldham


Seth Hopkins                               Patrick K. Sweeten
Harris County Attorney's Office            Patrick.Sweeten@oag.texas.gov
1019 Congress, 15th Floor                  Texas Attorney General
Houston, TX 77002                          300 West 15th St. - 9th Flr
Attorney for Defendant Harris County Clerk Austin, TX 78701
Chris Hollins                              Attorney for Defendants Greg Abbott and
                                           Ruth Hughs




895717
Page 3 of 4
Todd Lawrence Disher                    William Thomas Thompson
todd.disher@oag.texas.gov               Will.Thompson@oag.texas.gov
Office of the Attorney General of Texas Office of the Attorney General of Texas
P.O. Box 12548                          Special Litigation Unit
Austin, TX 78711                        PO Box 12548 (MC-009)
Attorney for Defendants Greg Abbott and Austin, TX 78711-2548
Ruth Hughs                              Attorney for Defendants Greg Abbott and
                                        Ruth Hughs

Eric A. Hudson
eric.hudson@oag.texas.gov
Office of the Attorney General of Texas
General Litigation Division (019)
PO Box 12548
Capitol Station
Austin, TX 78711
Attorney for Defendants Greg Abbott and
Ruth Hughs




                                           /s/ Andrew M. Williams
                                           SHERINE E. THOMAS
                                           LESLIE W. DIPPEL
                                           SHARON TALLEY
                                           CYNTHIA W. VEIDT
                                           ANDREW M. WILLIAMS
                                           Assistant County Attorneys




895717
Page 4 of 4
